IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                   RENDERED: JUNE 17, 2021
                                                      NOT TO BE PUBLISHED

                 Supreme Court of Kentucky
                                 2020-SC-0498-WC



PC METRO BOTTLING (PEPSICO)                                         APPELLANT


                      ON APPEAL FROM COURT OF APPEALS
                              NO. 2019-CA-1768
V.                     WORKERS’ COMPENSATION BOARD
                             NO. 2016-WC-77912


LONNIE FELTNER;                                                    APPELLEES
HONORABLE ROLAND CASE,
ADMINISTRATIVE LAW JUDGE
AND WORKERS’ COMPENSATION BOARD



                    MEMORANDUM OPINION OF THE COURT

                                       AFFIRMING

      PepsiCo appeals from the Court of Appeals’ decision affirming the

Workers’ Compensation Board (the “Board”) determination upholding Lonnie

Feltner’s award for double benefits pursuant to KRS1 342.730(1)(c)2 resulting

from a negative change in his average weekly wages (AWW) following his injury.

For the following reasons, we affirm.

                      I. Factual and Procedural Background

      While working as a bay driver for Appellant PepsiCo in June 2016,

Feltner injured his left shoulder. Because of his injury, Feltner underwent




      1   Kentucky Revised Statutes.
surgery for a torn labrum in his left shoulder. Feltner did not return to work

until April 2017. Upon his return, Feltner resumed his duties as a bay driver,

which included strenuous physical activities such as unloading the truck and

stacking PepsiCo products.

      In December 2017, Feltner bid on, and was awarded, a new position as

an account manager. Feltner testified that he took the new position, in part,

because the job required far less from him physically. However, following the

shift in job description, Feltner’s average wages decreased to below his pre-

injury income. A year later, Feltner sought a resolution to his workers’

compensation claim. After conducting a hearing, the ALJ2 concluded that

Feltner suffered a 6.8% permanent partial disability rating, and that the

reduction in his AWW triggered KRS 342.730(1)(c)2’s double benefit provision

for as long his income remained less than his pre-injury average.

      PepsiCo filed a petition for reconsideration and appealed the ALJ award

when its petition was denied. The Board affirmed, and in turn, so did the

Court of Appeals.

                             II. Standard of Review

      Our standard of review in workers’ compensation cases is well settled.

Appellate courts review the Board’s decision only to correct instances in which

“[t]he [B]oard has overlooked or misconstrued controlling statutes or precedent

or committed an error in assessing the evidence so flagrant as to cause gross



      2 Administrative Law Judge. The administrative law judge in this case was

Roland Case.

                                         2
injustice.” Tryon Trucking, Inc. v. Medlin, 586 S.W.3d 233, 237-38 (Ky. 2019)

(citing W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992)). However,

because Feltner’s claim is before this Court purely on questions of statutory

interpretation, we are not bound by either the decision of the Court of Appeals

or the Board, and our review is de novo. Ford Motor Co. v. Jobe, 544 S.W.3d

628, 631 (Ky. 2018).

                                  III. Analysis

      At the core of PepsiCo’s appeal is whether KRS 342.730(1)(c)2 requires

actual termination, or instead whether a downward shift in wages is sufficient

to trigger the statute’s double benefits provision. The relevant statutory

language is:

      If an employee returns to work at a weekly wage equal to or greater
      than the average weekly wage at the time of injury, the weekly
      benefit for permanent partial disability shall be determined under
      paragraph (b) of this subsection for each week during which that
      employment is sustained. During any period of cessation of that
      employment, temporary or permanent, for any reason, with or
      without cause, payment of weekly benefits for permanent partial
      disability during the period of cessation shall be two (2) times the
      amount otherwise payable under paragraph (b) of this subsection.

KRS 342.730(1)(c)2. PepsiCo argues that the plain meaning of “cessation”

predicates the relationship between the company and Feltner had to cease

completely, if only temporarily, for the provision to apply. We disagree.

      In Toy v. Coca Cola Enterprises, we discussed the legislative intent in

passing KRS 342.730 as having twin goals. The first, being to encourage a

partially disabled worker to remain “in the habit of working and earning as

much as they are able[,]” while simultaneously incentivizing employers not to

                                        3
relegate injured employees to lesser paying positions. 274 S.W.3d 433, 435

(Ky. 2008); see also AK Steel Corp. v. Childers, 167 S.W.3d 672, 676 (Ky. 2005)

(stating “one of the primary purposes of Chapter 342 is to encourage an injured

employee to return to work”). As we discussed in Toy, the obvious legislative

preference is for workers to return to the same job and wages as they held prior

to their injury. 274 S.W.3d at 676. However, because partially disabled

workers will not always be capable of fulfilling the same duties, the legislature

crafted a scheme in which the trigger for enhanced benefits was wages. Id.

The result of the legislature’s definitional decision is that employment, as the

Toy court notes, is not simply decided by asking who signs the injured worker’s

check. Id. Instead, the appropriate inquiry involves asking whether the

employee is earning the same or more, on average, as they did prior to being

injured. Id.

      Our analysis of KRS 342.730 requires us to reject PepsiCo’s proffered

definition of “cessation,” requiring a severing of the employee/employer

relationship to trigger double benefits. Our conclusion is driven by our

understanding of the purpose of KRS 342.730 to encourage the reentry of

injured workers to the workforce, and the concomitant duty of employers not to

penalize employees for injuries sustained while on the clock. If we adopted

PepsiCo’s definition the statute would become largely ineffectual because all

companies would have to prove to avoid paying out is that the claimant

remained, in some capacity, on their payroll. We decline to do so. Instead, we

recognize, as we did in Toy and Childers, that by crafting a rule predicated on

                                        4
wage comparison, the statute necessarily cannot require completely severing

the employment relationship.

      Having resolved the definitional question posed by PepsiCo, we must now

determine whether Feltner was entitled to a double benefit. The relevant facts

have been stipulated. Prior to being injured, Feltner’s AWW was $1,194.61.

When Feltner initially returned to work his AWW was $1,237.69; well above his

pre-injury income. However, Feltner’s wage decreased in December 2017,

when his job duties shifted, to below his pre-injury AWW and never matched or

exceeded his pre-injury wages. PepsiCo argues that because Feltner originally

enjoyed higher post-injury wages, we should turn a blind eye to the downward

shift in his income after December 2017. Its position is belied by the plain

language of the statute.

      In Ball v. Big Elk Creek Coal Co., we laid out the applicable procedure for

determining how KRS 342.730(1)(c)2 should be applied. 25 S.W.3d 115 (Ky.

2000). We reasoned that “pre-and post-injury average weekly wages should be

compared[.]” Id. at 118. While the statute does not explicitly require weekly

reviews of a worker’s income, the process must still be responsive to the

injured employees working conditions. See id. at 117. This position is

consistent with the plain language and purpose of the statute. As we explained

in Ball, the award of “income benefits to injured workers is to provide an

ongoing stream of income to enable them to meet their essential needs and

those of their dependents.” Id. If employers could sidestep their statutory

responsibilities by simply taking a “snapshot” of an injured employee’s wages,

                                        5
KRS 342.730(1)(c)2 would be entirely ineffectual. Consequently, the ALJ in

Feltner’s case appropriately concluded that Feltner’s wages had decreased after

December 2017 and awarded him double benefits pursuant to KRS

342.730(1)(c)2.

      Finally, PepsiCo makes an ancillary argument that our decision here will

have a chilling effect on employers’ willingness to bring back injured

employees. We reject that argument. Nothing is inherently “unfair[,]” to

borrow PepsiCo’s term, about requiring an employer to maintain an employee’s

pre-injury wages if it wants to avoid the double benefit in KRS 342.730(1)(c)2.

The employer retains full autonomy over its business decisions, the only issue

being the costs associated with those choices. Regardless, the legislature has

spoken clearly on the matter, and our role is not to ignore its explicit policy

preferences. See Toy, 274 S.W.3d at 434 (“[t]he essence of statutory

construction is to determine and effectuate the legislative intent[]”).

                                 IV. Conclusion

      For the reasons stated above, we affirm the Court of Appeals’ decision.

All sitting. All concur.

COUNSEL FOR APPELLANT:

Catherine Ann Poole
Goodrum & Downs, PLLC

COUNSEL FOR APPELLEE
LONNIE FELTNER:

Ronnie Merel Slone




                                         6
COUNSEL FOR APPELEE,
HON. ROLAND CASE, ADMINISTRATIVE
LAW JUDGE:

Not represented by counsel

COUNSEL FOR APPELLEE,
WORKERS’ COMPENSATION BOARD:

Michael Alvey




                               7